                 Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 1 of 9



                                                             HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
     BROOKS SPORTS, INC., a Washington
10   corporation,                                         CASE NO. 2:20-cv-1491 RSM
11                                  Plaintiff,            AGREEMENT REGARDING
12                                                        DISCOVERY OF ELECTRONICALLY
     v.                                                   STORED INFORMATION AND ORDER
13   SPARC Group, LLC, a Delaware limited
     liability company, AUTHENTIC BRANDS
14   GROUP, LLC, a Delaware limited liability
     company, BB IPCO, LLC, a Delaware limited
15   liability company, BB OPCO LLC, a Delaware
     limited liability company,
16

17                                  Defendants.

18

19

20          The parties hereby stipulate to the following provisions regarding the discovery of
21   electronically stored information (“ESI”) in this matter:
22   A.     General Principles
23          1.       An attorney’s zealous representation of a client is not compromised by conducting
24   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
25   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
26   contributes to the risk of sanctions.

     AGREEMENT REGARDING DISCOVERY OF                                    SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                  315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 1                                                               SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                    Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
                  Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 2 of 9




 1           2.        As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

 2   26(b)(1) must be applied in each case when formulating a discovery plan. To further the application

 3   of the proportionality standard in discovery, requests for production of ESI and related responses

 4   should be reasonably targeted, clear, and as specific as possible.

 5           B.        ESI Disclosures

 6           Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each party

 7   shall disclose:

 8           1.        Custodians. The five custodians most likely to have discoverable ESI in their

 9   possession, custody, or control. The custodians shall be identified by name, title, connection to the

10   instant litigation, and the type of the information under the custodian’s control.

11           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

12   drives, servers), if any, likely to contain discoverable ESI.

13           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to contain

14   discoverable ESI (e.g., third-party email providers, mobile device providers, cloud storage) and,

15   for each such source, the extent to which a party is (or is not) able to preserve information stored

16   in the third-party data source.

17           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

18   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

19   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B). [

20   C.      ESI Discovery Procedures

21           1.        On-site inspection of electronic media. Such an inspection shall not be required

22   absent a demonstration by the requesting party of specific need and good cause or by agreement of

23   the parties.

24           2.        Search methodology. The parties shall timely confer to attempt to reach agreement

25   on appropriate search terms and queries, file type and date restrictions, data sources (including

26   custodians), and other appropriate computer- or technology-aided methodologies, before any such

     AGREEMENT REGARDING DISCOVERY OF                                         SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                      315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 2                                                                   SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                        Telephone: (206) 676-7000
                                                                                         Fax: (206) 676-7001
                 Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 3 of 9




 1   effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

 2   search methodology.

 3                   a.    Prior to running searches:

 4                         i.      The producing party shall disclose the data sources (including

 5   custodians), search terms and queries, any file type and date restrictions, and any other

 6   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

 7   information. The producing party may provide unique hit counts for each search query.

 8                         ii.     The requesting party is entitled to, within 14 days of the producing

 9   party’s disclosure, add no more than 10 search terms or queries to those disclosed by the producing

10   party absent a showing of good cause or agreement of the parties.

11                         iii.    The following provisions apply to search terms / queries of the

12   requesting party. Focused terms and queries should be employed; broad terms or queries, such as

13   product and company names, generally should be avoided. A conjunctive combination of multiple

14   words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a single

15   search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

16   broadens the search, and thus each word or phrase shall count as a separate search term unless they

17   are variants of the same word. The producing party may identify each search term or query

18   returning overbroad results demonstrating the overbroad results and a counter proposal correcting

19   the overbroad search or query.

20                   b.    After production: Within 21 days of the producing party notifying the

21   receiving party that it has substantially completed the production of documents responsive to a

22   request, the responding party may request no more than 10 additional search terms or queries. The

23   immediately preceding section (Section C(2)(a)(iii)) applies.

24          3.       Format.

25                   a.    ESI will be produced to the requesting party with searchable text, in a format

26   to be decided between the parties. Acceptable formats include, but are not limited to, native files,

     AGREEMENT REGARDING DISCOVERY OF                                    SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                  315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 3                                                               SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                    Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
                  Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 4 of 9




 1   multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only with load

 2   files for e-discovery software that includes metadata fields identifying natural document breaks and

 3   also includes companion OCR and/or extracted text files), and searchable PDF.

 4                    b.     Unless otherwise agreed to by the parties, files that are not easily converted

 5   to image format, such as spreadsheet, database, and drawing files, will be produced in native format

 6   with corresponding image placeholder

 7                    c.     Each document image file shall be named with a unique number (Bates

 8   Number). File names should not be more than twenty characters long or contain spaces. When a

 9   text-searchable image file is produced, the producing party must preserve the integrity of the

10   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

11   the revision history.

12                    d.     If a document is more than one page, the unitization of the document and

13   any attachments and/or affixed notes shall be maintained as they existed in the original document.

14                    e.     The parties shall produce their information in the following format: single-

15   page images and associated multi-page text files containing extracted text or with appropriate

16   software load files containing all information required by the litigation support system used by the

17   receiving party.

18                    f.     The full text of each electronic document shall be extracted (“Extracted

19   Text”) and produced in a text file. The Extracted Text shall be provided in searchable ASCII text

20   format (or Unicode text format if the text is in a foreign language) and shall be named with a unique

21   Bates Number (e.g., the unique Bates Number of the first page of the corresponding production

22   version of the document followed by its file extension).

23           4.       De-duplication. The parties may de-duplicate their ESI production across custodial

24   and non-custodial data sources after disclosure to the requesting party, and the duplicate custodian

25   information removed during the de-duplication process tracked in a duplicate/other custodian field

26   in the database load file.

     AGREEMENT REGARDING DISCOVERY OF                                      SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                   315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 4                                                                SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                     Telephone: (206) 676-7000
                                                                                      Fax: (206) 676-7001
                  Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 5 of 9




 1           5.       Email Threading. The parties may use analytics technology to identify email

 2   threads and need only produce the unique most inclusive copy and related family members and

 3   may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce a

 4   less inclusive copy.

 5           6.       Metadata fields. If the requesting party seeks metadata, the parties agree that only

 6   the following metadata fields need be produced, and only to the extent it is reasonably accessible

 7   and non-privileged: BegBates; End Bates; BegAttach; EndAttach; confidentiality designation;

 8   document type; custodian and duplicate custodians (or storage location if no custodian);

 9   author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size; file extension;

10   original file path; date and time created, sent, modified and/or received; and hash value. The list of

11   metadata type is intended to be flexible and may be changed by agreement of the parties,

12   particularly in light of advances and changes in technology, vendor, and business practices.

13           7.       Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

14   electronic format, the production of hard-copy documents will include a cross-reference file that

15   indicates document breaks and sets forth the custodian or custodian/location associated with each

16   produced document. Hard-copy documents will be scanned using Optical Character Recognition

17   technology and searchable ASCII text files will be produced (or Unicode text format if the text is

18   in a foreign language), unless the producing party can show that the cost would outweigh the

19   usefulness of scanning (for example, when the condition of the paper is not conducive to scanning

20   and will not result in accurate or reasonably useable/searchable ESI). Each file will be named with

21   a unique Bates Number (e.g., the unique Bates Number of the first page of the corresponding

22   production version of the document followed by its file extension).

23   D.      Preservation of ESI

24           The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

25   Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in the

26

     AGREEMENT REGARDING DISCOVERY OF                                        SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                      315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 5                                                                   SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                        Telephone: (206) 676-7000
                                                                                         Fax: (206) 676-7001
                 Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 6 of 9




 1   party’s possession, custody, or control. With respect to preservation of ESI, the parties agree as

 2   follows:

 3          1.       Absent a showing of good cause by the requesting party, the parties shall not be

 4   required to modify the procedures used by them in the ordinary course of business to back-up and

 5   archive data; provided, however, that the parties shall preserve all discoverable ESI in their

 6   possession, custody, or control.

 7          2.       The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

 8   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

 9   where that data is created after a disclosure or response is made (unless excluded under Sections

10   (D)(3) or (E)(1)-(2)).

11          3.       Absent a showing of good cause by the requesting party, the following categories

12   of ESI need not be preserved:

13                   a.       Deleted, slack, fragmented, or other data only accessible by forensics.

14                   b.       Random access memory (RAM), temporary files, or other ephemeral data

15                            that are difficult to preserve without disabling the operating system.

16                   c.       On-line access data such as temporary internet files, history, cache,

17                            cookies, and the like.

18                   d.       Data in metadata fields that are frequently updated automatically, such as

19                            last-opened dates (see also Section (E)(5)).

20                   e.       Back-up data that are duplicative of data that are more accessible

21                            elsewhere.

22                   f.       Server, system or network logs.

23                   g.       Data remaining from systems no longer in use that is unintelligible on the

24                            systems in use.

25                   h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or

26                            from mobile devices (e.g., iPhone, iPad, Android devices), provided that a

     AGREEMENT REGARDING DISCOVERY OF                                        SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                     315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 6                                                                  SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                       Telephone: (206) 676-7000
                                                                                        Fax: (206) 676-7001
                 Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 7 of 9




 1                          copy of all such electronic data is automatically saved in real time

 2                          elsewhere (such as on a server, laptop, desktop computer, or “cloud”

 3                          storage).

 4   E.     Privilege

 5          1.       A producing party shall create a privilege log of all documents fully withheld from

 6   production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

 7   Agreement and Order. Privilege logs shall include a unique identification number for each

 8   document and the basis for the claim (attorney-client privileged or work-product protection). For

 9   ESI, the privilege log may be generated using available metadata, including author/recipient or

10   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

11   provide insufficient information for the purpose of evaluating the privilege claim asserted, the

12   producing party shall include such additional information as required by the Federal Rules of Civil

13   Procedure.

14          2.       Redactions need not be logged so long as the basis for the redaction is clear on the

15   redacted document.

16          3.       With respect to privileged or work-product information generated after the filing of

17   the complaint, parties are not required to include any such information in privilege logs.

18          4.       Activities undertaken in compliance with the duty to preserve information are

19   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

20          5.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

21   proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

22   constitute a waiver by the producing party of any privilege applicable to those documents, including

23   the attorney-client privilege, attorney work-product protection, or any other privilege or protection

24   recognized by law. Information produced in discovery that is protected as privileged or work

25   product shall be immediately returned to the producing party, and its production shall not constitute

26   a waiver of such protection.

     AGREEMENT REGARDING DISCOVERY OF                                     SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                                  315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 7                                                               SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                                    Telephone: (206) 676-7000
                                                                                     Fax: (206) 676-7001
              Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 8 of 9




 1          DATED this 2nd day of August, 2021.
 2    SUMMIT LAW GROUP, PLLC                       LANE POWELL PC
 3
      By s/ Diana Siri Breaux                      By s/Tiffany Connors (with consent)
 4        Diana Siri Breaux, WSBA #46112              Tiffany Connors, WSBA No. 41740
          Hathaway Burden, WSBA #52970                Joseph Adamson, WSBA No. 54752
 5        315 Fifth Avenue S., Suite 1000             1420 Fifth Avenue, Suite 4200
          Seattle, WA 98104                           Seattle, WA 98111
 6        dianab@summitlaw.com                        connorst@lanepowell.com
          hathawayb@summitlaw.com                     adamsonj@lanepowell.com
 7
      Attorneys for Plaintiff                      Attorneys for Defendant
 8

 9

10
      PATTERSON BELKNAP WEBB &                     HODGSON RUSS LLP
11    TYLER, LLP
12     By s/Aron Fischer (with consent)            By Robert J. Fluskey (with consent)
         Geoffrey Potter (admitted pro hac vice)      Robert J. Fluskey (Admitted Pro Hac Vice)
13       Aron Fischer (admitted pro hac vice)         140 Pearl Street, Suite 100
         Lachlan Campbell-Verduyn (admitted pro       Buffalo, NY 14202
14       hac vice)                                    rfluskey@hodgsonruss.com
         1133 Avenue of the Americas
15       New York, NY 10036                           And
         gpotter@pbwt.com
16       afischer@pbwt.com                            Neil B. Friedman (Admitted Pro Hac Vice)
         lcampbellverduyn@pbwt.com                    25 Main Street, Suite 605
17                                                    Hackensack, NJ 07601
                                                      nfriedman@hodgsonruss.com
18
      Attorneys for Plaintiff                      Attorneys for Defendant
19

20

21

22

23

24

25

26

     AGREEMENT REGARDING DISCOVERY OF                              SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                           315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 8                                                        SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                             Telephone: (206) 676-7000
                                                                              Fax: (206) 676-7001
             Case 2:20-cv-01491-RSM Document 60 Filed 08/02/21 Page 9 of 9




                                            ORDER
 1

 2         Based on the foregoing, IT IS SO ORDERED.

 3
           DATED this 2nd day of August, 2021.
 4

 5

 6                                          A
                                            RICARDO S. MARTINEZ
 7
                                            CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     AGREEMENT REGARDING DISCOVERY OF                       SUMMIT LAW GROUP, PLLC
     ELECTRONICALLY STORED INFORMATION AND                   315 FIFTH AVENUE SOUTH, SUITE 1000
     ORDER - 9                                                SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-CV-1491 RSM                                     Telephone: (206) 676-7000
                                                                      Fax: (206) 676-7001
